IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 February 18, 2009
                                No. 08-40527
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

NICHOLAS ELLIOTT ALANIZ

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:07-CR-181-1


Before HIGGINBOTHAM, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Nicholas Elliott Alaniz appeals his guilty plea conviction and sentence for
escape, pursuant to 18 U.S.C. § 751(a). Alaniz argues that the district court
erred in denying him a three-level reduction in his guidelines offense level for
acceptance of responsibility at sentencing. See U.S.S.G. § 3E1.1.
      At the sentencing hearing, Alaniz at first raised the issue of the denial of
the reduction to his offense level but then withdrew the objection. The district



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                 No. 08-40527

court specifically confirmed with Alaniz’s counsel and with Alaniz that Alaniz
was withdrawing the objection. Counsel stated that he had “[n]o objection” to
the lack of the three-level reduction. Likewise, Alaniz answered, “Yes, Your
Honor,” when the district court asked him if he wanted to withdraw his objection
“to losing acceptance.”
      Alaniz’s unambiguous and intentional withdrawal of his objection
constitutes a waiver of the objection. See United States v. Dodson, 288 F.3d 153,
160 (5th Cir. 2002); United States v. Musquiz, 45 F.3d 927, 931 (5th Cir. 1995).
“Waived errors are entirely unreviewable . . . .” Musquiz, 45 F.3d at 931.
Because the only issue Alaniz raises on appeal is unreviewable, his conviction
and sentence are AFFIRMED.




                                       2